1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    ALFRED BROWN,                                    )   Case No.: 1:19-cv-00835-AWI-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER VACATING WRIT OF HABEAS
10            v.                                          CORPUS AD TESTIFICANDUM ISSUED ON
                                                      )   MARCH 9, 2020
11                                                    )
     DR. NGOZI IGBINOSA, et al.,
                                                      )   [ECF No. 34]
12                                                    )
                      Defendants.                     )
13                                                    )
                                                      )
14                                                    )
15
16            Plaintiff Alfred Brown is appearing pro se and in forma pauperis in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18            On March 9, 2020, the Court issued a writ of habeas corpus ad testificandum to transport

19   Plaintiff to this Court for a settlement conference on April 9, 2020, before United States Magistrate

20   Judge Barbara A. McAuliffe. Because the settlement conference has been rescheduled to June 1,

21   2020, the writ of habeas corpus ad testificandum issued on March 9, 2020, is HEREBY VACATED.

22   A new transportation writ will issue in due course.

23
24   IT IS SO ORDERED.

25   Dated:        March 10, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
